DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/16/2020 has been entered.

	
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Imseon Song on 5/12/2021.

The listing of claims has been changed to the following:


23.	(New-Amended) A method performed by a fare management system, the method comprising:
performing a first card reading of a card by a card reader of an authorization terminal, the card comprising a card number and a card storage configured to store a third fare level of the card;
responsive to the first card reading, performing, by the authorization terminal, a first extraction of the card number from the card;
responsive to the first extraction, determining that a second fare level corresponding to the card number does not exist in a card information table of the authorization terminal and in response reducing, by the authorization terminal, a fare amount stored in the card according to the third fare level stored in the card;
storing, by the authorization terminal, into the card information table, the third  fare level from the 
performing a second card reading of the card by the card reader of the authorization terminal, and responsive thereto, performing a second extraction of the card number from the card;
responsive to the second extraction of the card number, determining, by the authorization terminal, that a fare level for the second-extracted card number exists in the card information table, and based thereon, sending the second-extracted card number to a management server;
receiving, by the management server, the second-extracted card number, and in response, by the management server:
	receiving a first fare level from a card-issuer server operated by an issuer of the card, and in response storing, by the management server, in a memory of the management server, the first fare level of the card in association with the card number;
	based on the received second-extracted card number, obtaining the second fare level from a database; and

responsive to receiving the first fare level from the management server, storing the first fare level in the card information table and reducing, by the authorization terminal, the fare amount stored in the card according to the first fare level, wherein based on the authorization terminal storing the first fare level in the card information table the authorization terminal instructs the management server to update its second fare level with the first fare level received by the authorization terminal;
performing a third card reading of the card by the card reader of the authorization terminal, and responsive thereto, performing a third extraction of the card number from the card;
responsive to the third extraction of the card number, determining, by the authorization terminal, that the fare level for the second-extracted card number exists in the card information table, and based thereon, sending the third-extracted card number to the management server;
receiving, by the management server, the third-extracted card number, and in response, by the management server:
	receiving a new first fare level from the card issuer server, and in response storing, by the management server, in the memory of the management server, the new first fare level in association with the card number;
	based on the received third-extracted card number, obtaining the second fare level from the database; and
	determining that the new first fare level in the memory of the management server is not higher than the obtained second fare level and based thereon not responding to the authorization terminal's transmission of the third-extracted card number, wherein, in association with the third card reading, the authorization terminal reduces the fare amount in the 

24.	(New-Amended) A method according to claim 23, further comprising transmitting, by the 

25.	(New-Amended) A method according to claim 23, wherein, the second fare level corresponds to an unusable ticket type, and wherein the method further comprises generating, by the management server, an indication that the card is unusable, and transmitting, by the management server, the indication to the 

26.	(New) A method according to claim 23, wherein the management server and the card-issuer server comprise separate respective server devices.

27.	(New) A method according to claim 23, wherein the authorization terminal and the management server comprise separate respective server devices.

28.	(New-Amended) A method performed by a fare management system, the method comprising:
performing a first card-reading of a card by a card reader of an authorization terminal, the card comprising a card number and a card storage configured to store a fare level of the card, the first card-reading comprising a first-extraction of the card number from the card;
responsive to the first-extraction, determining that a fare level corresponding to the card number does not exist in a card information table of the authorization terminal, and in response reducing, by the authorization terminal, a fare amount stored in the card;
storing, by the authorization terminal, into the card information table, the fare level obtained from the 
performing a second card-reading of the card by the card reader of the authorization terminal, the second card-reading comprising a second-extraction of the card number from the card;
responsive to the second-extraction of the card number, determining, by the authorization terminal, that a fare level for the second-extracted card number exists in the card information table, and based thereon, sending the second-extracted card number to a management server;

receiving, by the management server, the second-extracted card number, and in response, by the management server:
	based on the received second-extracted card number, obtaining a fare level from a database;
	determining that the fare level in the memory is higher than the fare level obtained from the database, and based thereon sending the fare level in the memory to the authorization terminal;
receiving and storing the fare level from the memory into the card information table and reducing, by the authorization terminal, the fare amount stored in the card according to the fare level stored in the card information table, wherein, based on the authorization terminal storing the fare level from the memory into the card, the authorization terminal instructs the management server to update the fare level in the database with the fare level received by the authorization terminal from the memory;
performing a third card-reading of the card by the card reader, the third card-reading comprising a third-extraction of the card number from the card;
responsive to the third-extraction of the card number, determining, by the authorization terminal, that the fare level for the second-extracted card number exists in the card information table, and based thereon, sending the third-extracted card number to the management server;
receiving, by the management server, the third-extracted card number, and in response, by the management server:
	based on the received third-extracted card number, obtaining the fare level from the database; and
	determining that the fare level in the memory of the management server is not higher than the fare level obtained from the database, and based thereon not responding to the authorization terminal's transmission of the third-extracted card number, wherein, in association with the third card-reading, the authorization terminal reduces the fare amount in the card using the card information table.

29.	(New-Amended) A method according to claim 28, further comprising receiving a new 

30.	(New) A method according to claim 28, further comprising transmitting, by the card authorization terminal, a result of reducing the fare amount to the management server.

31.	(New-Amended) A method according to claim 28, wherein, the from the database corresponds to an unusable ticket type, and wherein the method further comprises generating, by the management server, an indication that the card is unusable, and transmitting, by the management server, the indication to the card authorization terminal.

32.	(New) A method according to claim 28, wherein the management server and the card-issuer server comprise separate respective server devices.

33.	(New) A method according to claim 28, wherein the authorization terminal and the management server comprise separate respective server devices.

Reasons for Allowance
As per claims 23-33, the claims, as amended, are directed to patent eligible subject matter under 35 U.S.C. 101. Independent claims 23 and 28, while reciting the abstract idea of card management server to determine fare value for a consumer (which can be characterized as certain methods of organizing human activity in the form of management of business relations and managing interactions between people), are not directed to the abstract idea because the claims integrate the abstract idea into a practical application such that the claim is more than a drafting effort to monopolize the 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, however, as explained below, the claimed invention is distinguished from such prior art.
The closest prior art of record is Yeon (KR20120107683) in view of Jin (20140207538), Kelly (A Ticket to Ride: Does Free Bus Travel Promote Active Ageing?); Yeon teaches the receiving/extracting of attribute information with unique identifier of a card from a server and the information corresponding to a particular ticket type for the user, also generates fare information for the user based on the ticket type, and transmitting fare information to the terminal to charge the user. Jin presents the aspect of no fare information being generated. Further, newly cited NPL reference Kelly, examines the whether free bus travel promotes active ageing as it observers the effect of reform travel behavior and potential benefits for elderly citizens and their families. However, whether in combination or alone, these prior arts do not teach or suggest each and every feature of Independent Claim 23 and 28.

The prior art fails to explicitly teach:
The prior fails to specifically teach the use of two different servers such as receiving attribute information from a card issuer server, and then extracting second attribute information from a database of a management server, as the references show information received/extracted from one server to provide fare information for the passenger upon their classification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351.  The examiner can normally be reached on Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H. Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628